MEMORANDUM **
Gordon Jay Bishop appeals the district court’s order revoking his supervised release and imposing an 18-month sentence upon revocation. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bishop’s counsel has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Bishop did not file a pro se supplemental brief, and the government did not file a brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.